F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 29 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DARREN MALEKZADEH,

                Plaintiff-Appellant,

    v.                                                   No. 98-6463
                                                     (D.C. No. 98-CV-599)
    HEIDEMAN LAW GROUP PC;                               (W.D. Okla.)
    RICHARD D. HEIDEMAN; MARIA
    NICOLINI; THE BONNER SMITH
    LAW OFFICE,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before ANDERSON and KELLY , Circuit Judges, and           BROWN , ** Senior
District Judge.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Wesley E. Brown, Senior District Judge, United States District
Court for the District of Kansas, sitting by designation.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Darren Malekzadeh, appearing pro se, appeals from the district

court’s Fed. R. Civ. P. 12(b)(6) dismissal of his complaint against defendants

alleging claims of malpractice, breach of contract, discrimination, conspiracy

to discriminate, and RICO violations. We have jurisdiction under 28 U.S.C.

§ 1291 and we affirm.

       We review de novo an order dismissing a complaint for failure to state

a claim for relief under Rule 12(b)(6) using the same standard applied by the

district court.   See Ordinance 59 Ass’n v. United States Dep’t of Interior

Secretary , 163 F.3d 1150, 1152 (10th Cir. 1998). Plaintiff’s pro se pleadings

must be construed liberally and held to a less stringent standard than formal

pleadings drafted by lawyers.     See Haines v. Kerner , 404 U.S. 519, 520-21

(1972). This means that if the court can reasonably read the pleadings to state

a valid claim on which the plaintiff could prevail, it should do so despite the

plaintiff’s failure to cite proper legal theories or unfamiliarity with pleading

requirements.     See Hall v. Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991).

       However, it is not the proper function of the court to assume the role of

advocate for a pro se litigant.   See id . “The broad reading of the plaintiff’s

complaint does not relieve the plaintiff of the burden of alleging sufficient facts


                                            -2-
on which a recognized legal claim could be based.”     Id. Conclusory allegations

without supporting factual averments are insufficient to state a claim on which

relief can be based.   See id . (citing Dunn v. White , 880 F.2d 1188, 1197 (10th Cir.

1989)). Thus, in analyzing the sufficiency of the plaintiff’s complaint the court

need accept as true only the well-pleaded facts, as distinguished from conclusory

allegations, and view those facts in the light most favorable to the nonmoving

party. See Maher v. Durango Metals, Inc.     , 144 F.3d 1302, 1304 (10th Cir. 1998).

We have reviewed the pleadings in this case with these standards in mind.

       After a thorough review of the record, we agree with the district court’s

resolution of plaintiff’s arguments and agree that plaintiff has failed to state any

legally cognizable claims against defendants. Accordingly, we affirm for

substantially the reasons expressed by the district court in its orders of

October 14, 1998, October 29, 1998 and November 12, 1998.

       The judgment of the United States District Court for the Western District

of Oklahoma is AFFIRMED. All of the pending motions are DENIED. The

mandate shall issue forthwith.

                                                      Entered for the Court



                                                      Wesley E. Brown
                                                      Senior District Judge



                                           -3-